DETAILED ACTION
1.	This Office action is in response to the Applicant’s amendment and remarks filed on 07/19/2021. Claims 1-12 were pending. Claims 1, 2, 5, 6, and 8-10 are amended. New claims 13-39 were previously cancelled. Thus, claims 1-12 are currently pending. 

Response to Arguments
Claim Rejection – 35 U.S.C. 112 1st ¶
st ¶, for the reason that the specification while discloses “native and non-native display” (Id., at 6:62 – 7:41) does not discloses a “non-native screen,” in claim limitation 
“generating a first image to be drawn on a native screen.” In view of applicant’s amending claim to change “native screen” to “native window at a native display” and “non-native screen” to “non-native window” of the non-native display,” the rejection of claims 1-12 under 35 U.S.C. 112 1st ¶ is withdrawn. It was also indicated that the limitation “forwarding a third image to update … with the operating system framework,” has no support in the specification. However, in view of Applicant’s explanation of the support in the specification and amending claim to recite “wherein the application migrates from the native …sat the non-native display,” the rejection of claim under 35 U.S.C. § 112 1st ¶, and 35 U.S.C. § 252 new matter is withdrawn.     

Claim Rejection – 35 U.S.C. § 103 
5.	In the previous Office action, claims 1, and 3-12 were rejected under 35 U.S.C. § 103(a) as unpatentable over Zehr (U.S., Pat. No. 7,748,634) in view of Rhoten (U.S. Pat. No. 7,634,780). Applicant asserts that claim 1 as amended recite, “forwarding the second image to the non-native window for display by calling at least one application programming interface (API) by executing the application in communication with the operating system framework, wherein the application migrates from at least a portion of the native window of the native display to the non-native window of the non-native display and enables the corresponding non-native inputs to continue the navigation at the non-native display.” Applicant points to Zehr, FIG. 1, and corresponding discussion at least 4:55-5:15 and argues that, while Zehr discusses a “narrow display 108”, this narrow display is used solely to navigate content on the main “content 
	The examiner concur with the Applicant’s arguments. Zehr discusses a handheld electronic book reader device equipped with dual displays, including a first display (106) for presenting visible representations of textual or graphic content related to the electronic book, and  a second display (108) positioned alongside the first display. (Id., Abs. Fig. 1, Fig. 4, and at 3:66- 4:1, and 4:42-47) The narrow display 108 is positioned adjacent to the main display 106 and may enable presentation of graphic elements that correspond to content displayed in the content display 106. While Zehr discloses a narrow display 108 with graphic elements that are mainly used to be selected by the user in order to select the corresponding content in the display 106, (See Zehr at 4:55- 5:15), however, the narrow display does not accept the migration of an application from at least a portion of a native window of a native display to a non-native window of a non-native display, as recited in the amended claim 1. The reference of Rhoten is not relied upon for this feature and it does not teach the above limitation.  

Allowed Claims
6.	Amended original claims 1-12 as amended are allowed. 

Examiner's Statement of Reasons for Allowance
7.	The following is examiner’s reasons for allowance.  
With respect to claim 1, Applicant in the amendment dated 07/19/2021, amended independent claim 1, as following;
generating a second image to be drawn on a non-native window on a non-native display based on at least a portion of content shown in the first image...” and 
“wherein the application migrates from the native window of the native display to the non-native window of the non-native display and enables the corresponding non-native inputs to continue the navigation at the non-native display.” (Id.)

A close prior art is Zehr which is used in combination with Rhoten in the rejection of claims. However, as set forth above in response to the Applicant’s arguments, Zehr alone or in combination with Rhoten fails to teach “forwarding the second image to the non-native window for display by calling at least one application programming interface (API) by executing the application in communication with the operating system framework, wherein the application migrates from at least a portion of the native window of the native display to the non-native window of the non-native display and enables the corresponding non-native inputs to continue the navigation at the non-native display,” as recited in the amended claim 1.
	Dependent claims 2-12 are allowable by virtue of their dependencies to an allowed base claim. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:						Conferees:
/MAJID A BANANKHAH/			   	 /Ovidio Escalante/
Reexamination Specialist, Art Unit 3992                 	/HBP/